         Case 1:19-cv-02877-DLC Document 41 Filed 12/06/19 Page 1 of 2



                                Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                               JEREMY P. OCZEK
VIA ECF                                                                                          jpoczek@bsk.com
                                                                                                   P: 716.416.7037
December 6, 2019

Honorable Denise L. Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18B
New York, NY 10007-1312

Re:    Signify North America Corporation et al. v. Delta Light (USA) LLC et al.,
       Civil No. 1:19-cv-02877-DLC

Dear Judge Cote:

The parties to this action, Plaintiffs Signify North America Corporation and Signify
Holding B.V. (collectively, “Signify”) and Defendants Delta Light (USA) LLC and Delta
Light N.V. (collectively, “Delta Light”), respectfully submit this joint letter in accordance
with the Pretrial Scheduling Order (Dkt. 30) setting December 6, 2019 as the date to
submit a proposed plan for conducting depositions in this case.

Signify’s Plan for Conducting Depositions

As noted at the Pretrial Conference on August 2, 2019, Signify intends to primarily
conduct Rule 30(b)(6) depositions of Delta Light in this case on technical, financial, and
other issues. To that end, Signify served the attached Rule 30(b)(6) deposition notice to
Delta Light on November 1, 2019, to which Delta Light indicated that it will be serving
objections.

Regarding technical matters (Topics 1-11), the parties have discussed setting the
depositions of Delta Light’s technical witnesses in the time window of January 20, 2020
to February 7, 2020, so that these depositions are completed in advance of Signify’s
deadline to submit its Opening Claim Construction on February 23, 2020. Signify has
indicated to Delta Light that it expects Delta Light to complete its document production
in December (in response to Signify’s First Set of Requests for Production Directed to
Defendants, which was served on November 1, 2019) so that Signify can take
productive depositions in this time window. Delta Light is still finalizing its technical
witnesses for these topics but reports that it is currently looking at designating Peter
Ameloot (Managing Director of Delta Light N.V.) in addition to one or two (and possibly
three) engineers. Delta Light has indicated that its “hope” is to provide its technical
witnesses on consecutive dates to minimize travel for all parties. As to the location of
these depositions, Delta Light has indicated that Peter Ameloot and the engineers will
be provided for depositions in Belgium, where Delta Light has said the witnesses reside,
           Case 1:19-cv-02877-DLC Document 41 Filed 12/06/19 Page 2 of 2
Honorable Denise L. Cote
December 6, 2019
Page 2

even though the Rule 30(b)(6) depositions were noticed for New York City. The parties
will continue to confer and try to reach resolution on the location of these depositions.

Regarding financial and other matters (Topics 12-27), Signify has indicated to Delta
Light that it is willing to schedule those depositions on mutually convenient dates in
early March 2020. Delta Light has indicated that it will designate Peter Ameloot and
possibly at least another witness to testify as to financial and other topics.

Signify also intends to take depositions of any experts or others that Delta Light may
rely on for purposes of claim construction, as well as any other experts that might be
used by Delta Light in this matter. Depending on what is learned in discovery, Signify
may seek other depositions as well.

Delta Light’s Plan for Conducting Depositions

Delta Light intends to conduct Rule 30(b)(6) depositions of Signify on technical,
financial, and other issues; Rule 30(b)(1) depositions of at least one of the inventors of
each of the five (5) patents-in-suit (which Delta Light may seek before claim
construction); depositions of any experts or others that Signify may rely on for purposes
of claim construction; and depositions pursuant to subpoenas served in accordance with
Rule 45 for at least one supplier of component parts provided to Delta Light for use in
the Delta Light products accused of infringement, as well as any inventors or other
witnesses that are not otherwise made available for deposition by Signify. In addition,
Delta Light intends to take the depositions of any experts that might be used by Signify
in this matter. Depending on what is learned in discovery, Delta Light may seek other
depositions as well.

Delta Light is in the process of preparing the respective notices of deposition for
potential fact witnesses, and expects the depositions to occur after Signify produces all
documents in response to Delta Light’s First Set of Requests for Production Directed to
Plaintiffs, which was served upon Signify on November 12, 2019, including, without
limitation, the agreements that Signify has entered into with other licensees of one or
more of the patents-in-suit and other Signify patents. The parties are expected to meet
and confer concerning the locations for these depositions, which are expected to be
noticed in accordance with generally accepted practices and controlling authority.

*      *       *

Respectfully submitted,

s/ Jeremy P. Oczek
Jeremy P. Oczek

cc: Counsel of Record (via ECF)
